NO. 12-09-00449-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '     APPEAL FROM THE 369TH
IN THE INTEREST OF C.C.W.
AND E.M.W., MINOR CHILDREN                                 '     JUDICIAL DISTRICT COURT OF

                                                           '
                                                   ANDERSON COUNTY, TEXAS
                                     MEMORANDUM OPINION
                                         PER CURIAM
         This appeal is being dismissed because Appellant has failed, after notice, to pay
or make arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.
Appellant appeals from a judgment signed on October 27, 2009. The clerk’s record was
due to have been filed on or before December 29, 2009. On December 22, 2009, the trial
court clerk notified this court in writing that the clerk’s record had not been filed because
Appellant had not paid the fee for preparation of the record. The clerk requested an
extension of time for filing the clerk’s record, which was granted until January 28, 2010.
On December 23, 2009, this court informed Appellant that the clerk’s request for an
extension of time to file the record stated that the reason for the delay in filing was due to
nonpayment of the required preparation fee.                     Appellant was further informed that,
pursuant to Texas Rules of Appellate Procedure 37.3(b) and 42.3(c), the appeal would be
dismissed unless proof of full payment to the clerk was provided on or before January 4,
2010.
         To date, Appellant has neither provided proof of full payment nor otherwise
responded to this court’s notice. Accordingly, the appeal is dismissed. TEX. R. APP. P.
37.3(b), 42.3(c).
Opinion delivered January 13, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)